Citation Nr: 0843871	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for the residuals of a 
left ankle fracture, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the left leg, currently rated as 10 
percent disabling.

4.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including combat service in the Republic of Vietnam, 
and his decorations include the Purple Heart Medal and Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
disability ratings for his left ankle and bilateral hearing 
loss disabilities from 0 to 10 percent disabling, effective 
May 13, 2005, and denied his claims for increased ratings for 
the residuals of the shell fragment wound of the left leg and 
PTSD.  By a September 2006 rating decision, the RO increased 
the disability rating for PTSD from 10 to 30 percent 
disabling, effective May 13, 2005.  The veteran and his 
spouse testified before the Board at a hearing that was held 
at the RO in March 2008.

At his March 2008 hearing before the Board, the veteran 
raised a new claim of entitlement to a left knee disability.  
The Board refers this claim to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

38 U.S.C.A. § 5103(a) (West 2002) requires, at a minimum, 
that VA notify the claimant that to substantiate a claim the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO has provided 
the veteran notice letters in May 2005 and in March 2006.  
These notice letters, however, did not specifically notify 
the veteran that he should provide evidence of the effect 
that worsening disabilities had on his employment and daily 
life (such as a specific measure or test).  The letters also 
did not notify the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the of the 
symptoms of the condition for which the disability 
compensation is being sought, including their severity and 
duration, and their impact on employment and daily life.  
Thus, on remand the RO should provide corrective notice.  

Next, the Board finds that a remand for additional VA 
examinations is required.  At his March 2008 hearing before 
the Board, the veteran stated that the severity of his 
disabilities had worsened since the date of the last 
examinations.  The veteran was last afforded VA examinations 
for the residuals of the shell fragment wound of his left 
leg, his left ankle, PTSD, and hearing loss in July 2006.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there 
may have been a significant change in the veteran's service- 
connected conditions since the examinations in July 2006, new 
examinations are in order.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disability and 
the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the ankle, 
the residuals of his shell fragment 
wound, bilateral hearing loss, and PTSD.  
Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  In addition, 
provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the 
disabilities.

2.   Schedule the veteran for a skin 
examination to determine the severity 
of the scars resulting from the shell 
fragment wound to the left leg and 
ankle.  The claims file must be made 
available to the VA examiner, and the 
examiner should review the file prior 
to the examination.  The examiner must 
indicate in the report of examination 
that the claims file was reviewed.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied. See 38 C.F.R. 
§ 4.118, DCs 7801, 7804, 7805 (prior to 
October 23, 2008); 38 C.F.R. § 4.118, 
DCs 7801, 7804, 7805 (since October 23, 
2008).  See 73 Fed. Reg. 54708 
(September 23, 2008).  The rationale 
for all opinions should be explained in 
detail.

3.  Schedule the veteran for a 
musculoskeletal examination to determine 
the current severity of the residuals of 
the shell fragment wound aside from 
scars resulting from the shell fragment 
wounds to the left leg and the residuals 
of the left ankle fracture.  The claims 
file must be made available to the VA 
examiner, and the examiner should review 
the file prior to the examination.  The 
examiner must indicate in the report of 
examination that the claims file was 
reviewed.  All appropriate tests and 
studies, including X-rays and range of 
motion studies of the ankle, reported in 
degrees, should be accomplished.  The 
examiner should additionally address the 
current severity of any neurological 
residuals, including neurogenic pain and 
skin sensitivity, associated with the 
veteran's service-connected 
disabilities.  The rationale for all 
opinions must be explained in detail. 

4.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
indicate in the report of examination 
that the claims file was reviewed.  All 
signs and symptoms of the service-
connected psychiatric disorder should 
be reported in detail.  The examiner 
should also describe the impact of the 
veteran's psychiatric disorder on his 
occupational and social functioning, 
and specifically opine as to whether 
the veteran's PTSD renders him 
unemployable.  The rationale for all 
opinions must be explained in detail.

5.  Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the current 
level of disability associated with his 
bilateral hearing loss.  The claims 
folder must be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.

6.  Then, readjudicate the claims on 
appeal.  If action remains adverse to 
the veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

